220 Ga. 660 (1965)
140 S.E.2d 898
CROWN CORPORATION
v.
GALANTI et al.
22780.
Supreme Court of Georgia.
Argued January 12, 1965.
Decided February 4, 1965.
Rehearing Denied February 18, 1965.
John E. Feagin, for plaintiff in error.
Gershon, Ruden & Schwartz, David Gershon, contra.
CANDLER, Justice.
1. This amended petition for specific performance of a contract for the sale of land contains no allegation showing the value of the property involved so as to enable this court to determine whether or not the contract is fair, just and equitable and one which equity, in good conscience, *661 will decree specifically performed; and since it does not, it fails to state a cause of action for specific performance. Banks v. Harden, 220 Ga. 266 (138 SE2d 320), and the several cases there cited.
2. The petition in this case contains an alternative prayer for damages. It also fails to state a cause of action for this relief. A petition which seeks specific performance of a contract for the sale of land which fails to state a cause of action for that relief cannot be the basis of an action for damages growing out of an alleged breach of such contract. Loewus v. Eskridge & Downing, Inc., 175 Ga. 456 (5) (165 S.E. 576); Hamilton v. Daniel, 213 Ga. 650 (100 SE2d 730); and Waters v. Waters, 217 Ga. 557, 559 (2) (123 SE2d 765).
Judgment affirmed. All the Justices concur.